154 U.S. 532
14 S.Ct. 1211
38 L.Ed. 1087
UNITED STATESv.EDWARD W. CARRERE et al.  UNITED STATES  v.  JOSEPH GRAFTON et ux.
Nos. 78 and 80.
March 3, 1853.

The Attorney General, for the United States.
Mr. Chief Justice TANEY delivered the opinion of the court.


1
The appellees in these two cases claim title under an instrument of writing which they allege was a grant by the Spanish authorities to the Baron De Bastrop. In the case of U. S. v. City of Philadelphia, reported in 11 How. 609, the court decided that this instrument of writing conveyed no title to the Baron De Bastrop, and consequently the petitioners can derive no title to themselves under it.


2
The decree in each of these cases must therefore be reversed, and a mandate issued to the circuit court, directing the petitions to be dismissed.